1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,715

10 MARIO MONCAYO,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
13 Stephen K. Quinn , District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Attorney and Counselor at Law, P.A.
18 Eric D. Dixon
19 Portales, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.


6                                              ______________________________
7                                              JAMES J. WECHSLER, Judge


8 WE CONCUR:



 9 _______________________________
10 CELIA FOY CASTILLO, Judge




11 _______________________________
12 TIMOTHY L. GARCIA, Judge




                                           2